Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 6, 2014

                                          No. 04-14-00283-CR

                                         IN RE Martin FELAN

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On April 24, 2014, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on May 6th, 2014.



                                                                   _____________________________
                                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 2005CR2635, styled The State of Texas v. Martin Felan, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.